DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings sheets filed on Dec. 15, 2021, are objected to and have not been approved for entry because; 
On drawing sheet indicated as “Page 4 of 7”, There appears to be no drawing figure presented above for “Fig. 1”;
On the drawing sheet indicated as “Page 4 of 7” there is a drawing figure that does not have a Figure label below it;
On the upper portion of drawing sheet indicated as “Page 5 of 7”, there appears to be an inscription referencing a Fig. 2, with no drawing figure above it;
 On the lower portion of drawing sheet indicated as “Page 5 of 7”, a figure is presented without a figure label below it; and 
 On the drawing sheet indicated as “Page 7 of 7”, there appears to be an inscription referencing a Fig. 4, with no drawing figure above it, and the three text boxes do not represent an illustration of a device.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it appears to be incomplete for omitting a period at an end of a sentence.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 2, 5 and 8 are objected to because of the following informalities:   
Claim 1 is objected to for being of more than one sentence.  Current claim 1 is improperly presented in three (3) sentences. 
In claim 1, line 2, the phrase “in place consisting of:” should be changed to the effect of “in place, the object consisting of: “, in order to clearly set forth limitations to the claimed “object”.
In claim 1, line 3, “An” should be “an”.
In claim 1, line 3, a parenthetic term “(strip)” is improper and should be removed.
In claim 1, bridging lines 7-8, “elongated substrate” should be “flexible substrate”.
In claim 5, line 2, a parenthetic term “(kiss cutting)” is improper and should be removed.
In claim 8, line 1, “o be” and “are is” are not understood.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the curved article" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
In claim 1, line 6, the phrase “at end from furthest form” is not understood. Furthermore, recitation of “end” renders the claim indefinite since it is uncertain whether the recited “end” in line 6 is in addition to a “farthest end” of each wing recited in line 5. 
Claim 1 recites the limitation "the body" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the closure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
In claim 2, line 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 2 contains the trademark/trade name “Velcro”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to generally identify/describe a hook-and-loop fastener, and, accordingly, the identification/description is indefinite.  (Also to note, in the written Specification, and claim 2, applicant has used a Copywrite symbol © to indicate a trademark  (Velcro®).) 
In claim 3, line 2, recitation of the limitation “designed to be prominent when in use” renders the claim indefinite since it is unclear what structural element or structural configuration is disclosed as being “prominent”, and therefore the metes and bounds of the claim cannot be determined.
In claim 3, line 2, recitation of the limitation “designed to be prominent when in use” renders the claim indefinite since it is unclear what structural element or structural configuration is disclosed and required as being “prominent”, and therefore the metes and bounds of the claim cannot be determined.
In claim 4, bridging lines 1 and 2, recitation of the limitation “the body area and wing areas are arbitrary, as long as still functional,” renders the claim in definite since it is unclear what structural element or structural configuration is disclosed and required as being “arbitrary, as long as still functional”, and therefore the metes and bounds of the claim cannot be determined.
Claim 5 recites the limitation "the demarcation of the wind areas" in 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the graphical information present" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the first or the second surface of the substrate" in bridging lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the layers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the information" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the body" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the graphical image or information" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the accessory" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the graphical images and devices" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
In claim 10, line 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 10, line 3, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 11 recites the limitation "the graphical" in bridging lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 11, line 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 12 recites the limitation "the graphical information" in bridging lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 13, recitation of “the entire substrate is not flexible. but is scored or otherwise processed to allow adequate bending …”  renders the claim indefinite since the limitation of “the entire substrate is not flexible” is a contradiction of the subsequent recitation of “but is scored or otherwise processed to allow adequate bending”.  Therefore, the structural requirements of the claim cannot be determined.
Claim 14 recites the limitation "the body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claimed limitations in claim 13 requiring “the entire substrate is not flexible, but is scored or otherwise processed to allow adequate bending to provide closure for the object to function as if it were flexible” contradicts the claim 13 and the requirement of claim 1 (which claim 13 directly depends from) which requires the substrate being a “flexible substrate” (claim, 1, line 3).  Therefore, the written specification fails to provide an enabling disclosure on how to make the claimed “object” to possess both structural characteristics of the substrate being “flexible” and “not flexible”.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 5, as best understood, are rejected under 35 U.S.C. 102(a)(1) and/or §102(a)(2) as being anticipated by Kim (U.S. Patent No. 6,978,518).
Kim (‘518) discloses an object (100; see at least Figs. 1-4) to wrap around a scarf or necktie in place of, or as a cover for a knot in order to keep the neckwear in place consisting of: an elongated piece/strip (100) of clear (“clear material”, see col. 2, line 38) flexible substrate (Figs. 1-4 demonstrate the flexibility of the strip 100 in use) having a body area (110) and two wing areas (indicated as WA1 and WA2 in the annotated Fig. 1 provided herein), one on each side of the body area (110), each wing area (WA1, WA2) having a closure mechanism (112, 113, 115, 116) at its farthest end; the closure mechanism being appropriate perforations (112, 113) at the ends furthest from the body area (110) with complimentary holes and cuts (holes and cuts depicted as slots 112, 113 in Fig. 1) to allow the ends (ends having 115, 116) to engage with each other to hold a curved article (e.g., 200, and/or 300) closed while in use; and the flexible  substrate is decorated (see col. 2, lines 40-43) either on its body area (110) alone or on its entire surface to provide a desired appearance as viewed from the outside when the object is in use;
(concerning claim 2) the closure mechanism of the furthest ends of the wing areas is achieved by mechanical means (e.g., by slots 112, 113 and lock tabs 115, 116); and 
(concerning claim 5) a demarcation of the wing areas (WA1, WA2) from the body area (110) is made by scoring (102 and 103 are ”scorelines 102 and 103”, see col. 2, lines 41-42) for folding (“folding”, see col. 2, lines 51-52) which ensures proper bending of the wings without distorting the body area (110).

    PNG
    media_image1.png
    260
    796
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (‘518).
Concerning claim 3, Kim (‘518) discloses the claimed object except for wherein the body area is larger in dimension than the wing areas and designed to be prominent when in use and. on which a specific message is presented either with words or images formed by printing or photography with or without enhancement by doming, embossing, or other graphical enhancement technique.
However, it would have been obvious to one of ordinary skill in the art and before the effective filing date of the invention, to have provided the object by Kim (‘518) where the body area (110) is larger in dimension than the wing areas (WA1, WA2), since a change in size is generally recognized as being within the level of ordinary skill in the art, and having the body area (110) larger in dimension than the wing areas (WA1, WA2) would allow the object to accommodate wrapping of a larger article.
Further modification of the object by Kim (‘518) for the body area (110) being designed to be prominent when in use and on which a specific message is presented either with words or images formed by printing or photography with or without enhancement by doming, embossing, or other graphical enhancement technique, would be an obvious matter of design choice to one of ordinary skill in the art and before the effective filing date of the invention, since the applicant has not disclosed that the specific message presented either with words or images formed by printing or photography with or without enhancement by doming, embossing, or other graphical enhancement technique, solves any stated problem or produces an unexpected result.  Also, see M.P.E.P. 2112.01 [R-3], III, below.
Additionally, in view of Kim (‘518) stating within lines 39-43, “the body 100 includes indicia, for example, placed on the portion 110 between the scorelines 102 and 103. Indicia may include trade names and/or describe the merchandise with which the present invention is used.”, such indicia would encompass such “specific message presented either with words or images”.
Concerning claim 3 regarding the limitation of “a specific message presented either with words or images formed by printing or photography with or without enhancement by doming, embossing, or other graphical enhancement technique”, this limitation is considered as claiming nonfunctional printed matter. 
Additionally, concerning claims 4, and 7-12, where the limitations pertaining to: 
(concerning claim 4) the body area and wing areas are arbitrary, as long as still functional, and bear promotional information applied by printing or photo deposition and associated enhancement techniques used in the printing and converting industry, which may be complimentary to the shape of the body area; 
(concerning claim 7) graphical information present is applied to the first or the second surface of the substrate, or is contained on any of the layers used to build up the substrate for the article;
(concerning claim 8) information to be displayed on the body are is deposited photographically;
(concerning claim 9) graphical image or information to be displayed may extend beyond the body area of the accessory;
(concerning claim 10) graphical images and devices include enhancements such as embossing, debossing, doming, insertion, label application, or pick-and-place application of such an additional accessory, as for example beads; 
(concerning claim 11) in which articles applied as embellishments or enhancements to the graphical can also be functional, such as a flashing or constant LED or other luminescent or electro- luminescent devices, sonic, haptic, or electro- or chemico-articulated elements; and 
(concerning claim 12) in which articles applied as embellishments or enhancements to the graphical information may also include sensors or detectors for identification, social, or security applications; are each considered as being an obvious matter of design choice to one of ordinary skill in the art and before the effective filing date of the invention, for the purposes of aesthetic presentation of the claimed object, and which each of these limitations are considered as a form of nonfunctional printed matter, and does not distinguish the claimed object from Kim (‘518), and in view of M.P.E.P. 2112.01 [R-3], III. See below.
Thus, from M.P.E.P. 2112.01 [R-3], III:
III.  PRODUCT CLAIMS – NONFUNCTIONAL PRINTED MATTER DOES
NOT DISTINGUISH CLAIMED PRODUCT FROM OTHERWISE
IDENTICAL PRIOR ART PRODUCT
Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining "[i]f we were to adopt [applicant’s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product."). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) ( "Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate." ); In re Miller, 418 F.2d 1392, 1396 (CCPA 1969) (finding a new and nonobvious relationship between a measuring cup and writing showing how to "half" a recipe); In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art); In re Xiao, 462 Fed. App'x 947, 950-51 (Fed. Cir. 2011) (non-precedential) (affirming an obviousness rejection of claims directed to a tumbler lock that used letters instead of numbers and had a wild-card label instead of one of the letters); In re Bryan, 323 Fed. App'x 898, 901 (Fed. Cir. 2009) (non-precedential) (printed matter on game cards bears no new and nonobvious functional relationship to game board).  
Allowable Subject Matter
Claims 6 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
A determination of patentability to claim 13 cannot be ascertained in view of the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Analogous fastening device objects are represented by Steele (U.S. Patent No.  2,286,181), Abraham (U.S. Patent No. 1,719,618), Kim (U.S. Patent No. 6,901,636), Kim (U.S. Patent No. 7,114,220), and Steele (U.S. Patent No. 1,986,649). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073. The examiner can normally be reached m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Sandy/            Primary Examiner, Art Unit 3677